CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Independent Registered Public Accounting Firm” and "Financial Statements and Experts" in the Prospectus/Information Statement and to the use of our report dated March 30, 2011 with respect to Dreyfus Cash Management and Dreyfus Cash Management Plus, Inc. which is incorporated by reference in this Registration Statement on Form N-14 of Dreyfus Cash Management. /S/ERNST & YOUNG LLP New York, New York May 24, 2011
